DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 January 2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited references do not teach “combining at least…new hash (“HASH_SALTED”),” page 9, lines 14-16, “storing the (“HASH_SALTED”)…one computing device,” page 9, lines 27-28, and “combining, in the…in the database,” page 9, line 31-page 10, line 3, the examiner respectfully disagrees.
Barrus teaches a system wherein creating and updating a log that includes a sequence of records, where each record is made up of a message and a rolling checksum (Para. 48).  The log entries may be stored as records in a database (Para. 72, 79).  The message may instead be a hash of the message and the checksum is the hash of the message hash and the previous checksum (Para. 52).
Barrus further teaches entangling entries from a first log with entries from a second log.  The rolling hash from the first log may be used as the message hash for an entry in the second log.  Thus, all rolling hashes after that entry in the second log depend on the rolling hash from the first log (Para. 83, 84, 87, 88).

Applicant states “there is not teaching in Barrus of an entanglement of a predecessor hash and any new hash” on page 9.  The examiner respectfully disagrees.
As stated above, Barrus may generate a rolling checksum that may be a hash of the message hash and the previous checksum, which is also a hash.  Barrus may also perform the entanglement of entries using the rolling checksum hashes from first and second logs.

Therefore, the aforementioned limitations are taught by the cited reference.

Claim Interpretation
The following is the examiner’s interpretations and suggestions for portions of the claims:
It should be noted that regarding the “newly added data source” of the independent claims, it is not clear how to interpret the source.  For example, the data source may be a random number generator, a message, a HASH_LINKED, a HASH_SALTED, or anything else.  The examiner suggests clarifying the data source.

It should be further noted that regarding the “most recent HASH_LINKED” of the independent claims, it is unclear as to what constitutes this HASH_LINKED and where it comes from.  The examiner suggests clarifying the “most recent HASH_LINKED”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrus et al. (US 2010/0088522).
Regarding claim 1, Barrus teaches a computer-implemented method of enabling validation of the integrity of data by reference to a plurality of unique data items enabling validation of an integrity of data by reference to a plurality of unique data items ("HASH_LINKED") stored in a hash chain on at least one computing device, e.g. a digital camera (Fig. 5, el. 502), e.g. computing a rolling checksum by hashing a current message and the previous checksum in the log (Para. 48, 102, 109), wherein the message may instead be the hash of the message or a content based identifier (CBI) (Para. 52, 54, 56, 66); storing the rolling checksum as part of a log entry in the master log in the digital camera (Para. 48, 109); 
(a) combining at least one HASH_LINKED already recorded on the hash chain with a newly added data source and hashing the resulting combination to produce a new hash (HASH_SALTED), e.g. computing the rolling checksum by hashing a current message and the previous checksum in the log Para. 48, 102, 109), wherein the message may instead be the hash of the message or a content based identifier (CBI) (Para. 52, 54, 56, 66); wherein the rolling hash from the first log may be stored as a message hash in a log entry in a second log and/or the rolling hash from the second log may be stored as a message hash in the first log (Para. 84, 87, 88); 
(b) storing the HASH_SALTED in a new record of a database stored on the at least one computing device, e.g. storing the rolling checksum and the message hash as part of a log entry in the master log in the digital camera (Para. 48, 109); storing the log entries as records in a database (Para. 72, 76); wherein the rolling hash from the first log may be stored as a message hash in a log entry in a second log and/or the rolling hash from the second log may be stored as a message hash in the first log (Para. 84, 87, 88); and 
(c) combining, in the new record, the HASH_SALTED with a most recent HASH_LINKED and hashing the combination to produce a further HASH_ LINKED stored to another field in the new record, such that a most recent HASH_SALTED and the further HASH_LINKED are permanently linked by position in the database, e.g. computing the rolling checksum by hashing a current message and the previous checksum in the log (Para. 48, 102, 109), wherein the message may instead be the hash of the message or content based identifier (CBI) (Para. 52, 54, 56, 66); storing the rolling checksum as part of a log entry in the master log in the digital camera (Para. 48, 109); storing the log entries as records in a database (Para. 72, 76); wherein the rolling hash from the first log may be stored as a message hash in a log entry in a second log and/or the rolling hash from the second log may be stored as a message hash in the first log (Para. 84, 87, 88),  
wherein (a) to (c) are repeated in multiple iterations, and wherein following each repeat of (a), each most recent HASH_LINKED is combined with a succeeding HASH_SALTED in (c) and hashed to produce a succeeding further HASH_LINKED stored in the new record, e.g. computing the rolling checksum by hashing a current message and the previous checksum in the log (Para. 48, 102, 109), wherein the message may instead be the hash of the message or content based identifier (CBI) (Para. 52, 54, 56, 66); storing the rolling checksum as part of a log entry in the master log in the digital camera (Para. 48, 109); wherein the rolling hash from the first log may be stored as a message hash in a log entry in a second log and/or the rolling hash from the second log may be stored as a message hash in the first log (Para. 84, 87, 88); storing the log entries as records in a database (Para. 72, 76).  

Regarding claim 5, Barrus teaches wherein at least one HASH_LINKED already recorded on the hash chain is further combined with an instantaneously created data item with the resulting combination being hashed to form the HASH_SALTED, which is in turn used to create the further HASH_LINKED in one or more hash chains at a first available opportunity, e.g. computing the rolling checksum by hashing a current message and the previous checksum in the log (Barrus-Para. 48, 102, 109), wherein the message may instead be the hash of the message or content based identifier (CBI) (Barrus-Para. 52, 54, 56, 66); wherein the rolling hash from the first log may be stored as a message hash in a log entry in a second log and/or the rolling hash from the second log may be stored as a message hash in the first log (Barrus-Para. 84, 87, 88).  

Regarding claim 6, Barrus teaches wherein each HASH_LINKED is incorporated at least once into a successive HASH_SALTED later in the hash chain, e.g. computing the rolling checksum by hashing a current message and the previous checksum in the log (Barrus-Para. 48, 102, 109).  

Regarding claim 8, Barrus teaches wherein the hash chain includes a linked dataset that comprises a concatenated dataset, e.g. storing the log entries as records in a database (Barrus-Para. 72, 76).  

Regarding claim 9, the claim is analyzed with respect to claim 1.  Barrus further teaches a non-transitory computer-readable storage medium, e.g. main memory, static memory, or mass storage memory (Barrus-Fig. 11, el. 1104, 1105, 1106), comprising instructions that, when executed by one or more processors, i.e. a processor (Barrus-Fig. 11, el. 1112), cause the one or more processors to perform the steps (Barrus-Para. 162). 

an apparatus, e.g. a digital camera (Fig. 5, el. 502), comprising 
a storage device containing a plurality of data sources, e.g. an AV data and storage (Fig. 5, el. 524; Para. 108), 
an input via which data content of the data sources can be added to the storage device, e.g. storing media data in the AV data and storage (Para. 108), 
a processor, i.e. a processor (Fig. 11, el. 1112), programmed to 
convert the data content of the data sources by reference to a plurality of unique data items (“HASH_LINKED”) stored in a hash chain, e.g. a master log that includes log entries (Fig. 5, el. 504; Para. 107, 109); computing the rolling checksum by hashing a current message and the previous checksum in the log (Para. 48, 102, 109), wherein the message may instead be the hash of the message or a content based identifier (CBI) (Para. 52, 54, 56, 66), wherein the CBI may also reference a previous log entry (Para. 67); wherein the rolling hash from the first log may be stored as a message hash in a log entry in a second log and/or the rolling hash from the second log may be stored as a message hash in the first log (Para. 84, 87, 88), and to produce the hash chain by being programmed to perform the steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barrus in view of Castellucci et al. (US 2015/0188715).
Regarding claim 3, Barrus teaches all elements of claim 1.
Barrus further teaches wherein at periodic intervals a BLOCK CONFIRMATION RECORD is created, e.g. periodically publishing log entries and adding a publication record to the master log (Barrus-Para. 113, 115, 116, 124),
wherein the value of the HASH_SALTED is combined with the most recent HASH_LINKED on the hash chain to produce a new most recent HASH_LINKED stored in the new record, e.g. computing the rolling checksum by hashing a current message and the previous checksum in the log (Barrus-Para. 48, 102, 109), wherein the message may instead be the hash of the message or content based identifier (CBI) (Barrus-Para. 52, 54, 56, 66); storing the rolling checksum as part of a log entry in the master log in the digital camera (Para. 48, 109); wherein the rolling hash from the first log may be stored as a message hash in a log entry in a second log and/or the rolling hash from the second log may be stored as a message hash in the first log (Barrus-Para. 84, 87, 88); storing the log entries as records in a database (Barrus-Para. 72, 76).
Barrus does not clearly teach wherein at periodic intervals a BLOCK CONFIRMATION RECORD is created by hashing a combination of a previous HASH_LINKED from a prior iteration and a file containing all records created since a previous BLOCK CONFIRMATION RECORD so as to create the new HASH_SALTED to be stored in a pre-determined position within the hash chain.  
 Castellucci teaches wherein at periodic intervals a BLOCK CONFIRMATION RECORD is created, e.g. creating a commit entry that locks in all previous entries to the log up to the previous commit entry (Para. 45, 62, 63, 80); wherein the new commitment may be every day, once every 24 hours, or once an hour (Para. 69), 
by hashing a combination of a previous HASH_LINKED from a prior iteration and a file containing all records created since a previous BLOCK CONFIRMATION RECORD so as to create the new HASH_SALTED to be stored in a pre-determined position within the hash chain, and wherein the value of the HASH_SALTED is combined with the most recent HASH_LINKED on the hash chain to produce a new most recent HASH_LINKED stored in the new record, e.g. creating the commit entry by hashing the new log hash with the previous summary hash, wherein the commit entry includes the new summary hash and the new log hash, wherein the new log hash is generated by hashing the log message, wherein the log message includes the timestamped digital signature over the previous summary hash (Para. 62, 63, 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrus to include wherein at periodic intervals a BLOCK CONFIRMATION RECORD is created by hashing a combination of a previous HASH_LINKED from a prior iteration and a file containing all records created since a previous BLOCK CONFIRMATION RECORD so as to create the new HASH_SALTED to be stored in a pre-determined position within the hash chain, using the known method of creating the commit entry by hashing the new log hash with the previous summary hash, wherein the commit entry includes the new summary hash and the new log hash, wherein the new log hash is generated by hashing the log message, wherein the log message includes the timestamped digital signature over the previous summary hash, as taught by Castellucci, in combination with the hash chain system of Barrus, for the purpose of creating smaller released file sizes, and creates less of a burden to verify the logs (Castellucci-Para. 46).

Regarding claim 7, Barrus teaches all elements of claim 1.
Barrus does not explicitly teach wherein each HASH_SALTED further includes a short string of random data.  
Castellucci teaches wherein each HASH_SALTED further includes a short string of random data, e.g. wherein the log hash is calculated over, and is dependent on, the log message and a random salt (Para. 37, 58, 78), wherein the salt may be a random string (Para. 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrus to include wherein each HASH_SALTED further includes a short string of random data, using the known method of wherein the log hash is calculated over, and is dependent on, the log message and a random salt, wherein the salt may be a random string, as taught by Castellucci, in combination with the hash chain system of Barrus, for the purpose of defending against dictionary attacks and pre-computed table attacks (Castellucci-Para. 37).

Regarding claim 12, the claim is analyzed with respect to claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barrus in view of Li (US 2009/0006853).
Regarding claim 4, Barrus teaches all elements of claim 1.
Barrus further teaches further comprising a verification wherein each successive HASH_LINKED is randomly verified in one or more of the following ways: (i) by agents seeking to authenticate arbitrary data items; (ii) by agents programmed to perform random verifications; (iii) by agents performing periodic or random verifications; or (iv) by agents adding new records, e.g. determining if a log has been modified, wherein the determination is performed by software, computer systems, or people; recomputing the rolling hash for each entry in the log (Barrus-Para. 89-91); verifying or authenticating a particular media data file, metadata, or other sensor data by calculating a hash from the file that results in the CBI for the file based on the data, prior log entries, and additional metadata (Barrus-Para. 147, 148, 150, 151); and
an alarm message is raised if the verification produces a negative result, e.g. determining if the data has been compromised (Barrus-Para. 89, 90); determining that the data fails verification, is inconsistent, or invalid (Barrus-Para. 103); verifying that the file is authentic (Barrus-Para. 152).
Barrus does not clearly teach such that verification occurs at least at a same frequency as iterations of (a) to (c).
Li teaches such that verification occurs at least at a same frequency as iterations of steps, e.g. after the calculation of new hash values and prior to storing the values in the hash tree (Para. 39, 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrus to include such that verification occurs at least at a same frequency as iterations of (a) to (c), using the known method of verifying at least after the calculation of new hash values and prior to storing the values in the hash tree, as taught by Li, in combination with the hash chain system of Barrus, for the purpose of providing a more accurate and up-to-date determination of whether the data is authentic.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwartz et al. (US 2010/0088512) – Schwartz discloses a system wherein logs may be entangled using rolling hashes (Figs. 3, 4; Para. 86).

Piersol (US 2012/0233658) – Piersol discloses a system wherein logs may be entangled using rolling hashes (Para. 77).

Reed (US 10,579,974) – Reed discloses a system wherein logs may be entangled using hashes (Figs. 5A-5C)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





22 February 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498